Exhibit 10.37

 

1.07                        DEFERRAL CONTRIBUTIONS

 

(a)                                
x                                                         Deferral Contributions
- Participants may elect to have a portion of their Compensation contributed to
the Plan on a before-tax basis pursuant to Code Section 401(k). Pursuant to
Subsection 5.03(a) of the Basic Plan Document, if Catch-Up Contributions are
selected below, the Plan’s deferral limit is 75%, unless the Employer elects an
alternative deferral limit in Subsection 1.07(a)(1)(A) below. If Catch-Up
Contributions are selected below, and the Employer has specified a percentage in
Subsection 1.07(a)(1)(A) that is less than 75%, a Participant eligible to make
Catch-Up Contributions shall (subject to the statutory limits in Treasury
Regulation Section 1.414-1(b)(1)(i)) in any event be permitted to contribute in
excess of the specified deferral limit up to 100% of the Participant’s
“effectively available Compensation” (i.e., Compensation available after other
withholding), as required by Treasury Regulation
Section 1.414(v)-1(e)(1)(ii)(B).

 

(1)                                                         Regular
Contributions - The Employer shall make a Deferral Contribution in accordance
with Section 5.03 of the Basic Plan Document on behalf of each Participant who
has an executed salary reduction agreement in effect with the Employer for the
payroll period in question. Such Deferral Contribution shall not exceed the
deferral limit specified in Subsection 5.03(a) of the Basic Plan Document or in
Subsection 1.07(a)(1)(A) below, as applicable. Check and complete the
appropriate box(es), if any.

 

(A)                               x                                 The deferral
limit is 60 % (must be a whole number multiple of one percent) of Compensation.
(Unless a different deferral limit is specified, the deferral limit shall be
75%. If Option 1.07(a)(4), Catch-Up Contributions, is selected below, complete
only if deferral limit is other than 75%.)

 

(B)                               £                                   Instead of
specifying a percentage of Compensation, a Participant’s salary reduction
agreement may specify a dollar amount to be contributed each payroll period,
provided such dollar amount does not exceed the maximum percentage of
Compensation specified in Subsection 5.03(a) of the Basic Plan Document or in
Subsection 1.07(a)(1)(A) above, as applicable.

 

(C)                                                                              
A Participant may increase or decrease, on a prospective basis, his salary
reduction agreement percentage or, if Roth 401(k) Contributions are selected in
Subsection 1.07(a)(5) below, the portion of his Deferral Contributions
designated as Roth 401(k) Contributions (check one):

 

(i)                                    £                                   as of
the beginning of each payroll period.

 

(ii)                                x                                 as of the
first day of each month.

 

(iii)                            £                                   as of each
Entry Date. (Do not select if immediate entry is elected with respect to
Deferral Contributions in Subsection 1.04(e).)

 

(iv)                             £                                   as of the
first day of each calendar quarter.

 

(v)                                 £                                   as of
the first day of each Plan Year.

 

(vi)                             £                                   other.
(Specify, but must be at least once per Plan Year).

 

 

 

Note: Notwithstanding the Employer’s election hereunder, if Option 1.11(a)(3),
401(k) Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3),
401(k) Safe Harbor Formula, with respect to Nonelective Employer Contributions
is

 

Plan Number 85085

85085-1330375908

The CORPORATEplan for RetirementSM

 

Volume Submitter Defined Contribution Plan

 

 

© 2011 FMR LLC

All rights reserved.

 

1

--------------------------------------------------------------------------------


 

checked, the Plan provides that an Active Participant may change his salary
reduction agreement percentage for the Plan Year within a reasonable period (not
fewer than 30 days) of receiving the notice described in Section 6.09 of the
Basic Plan Document.

 

(D)                                                                              
A Participant may revoke, on a prospective basis, a salary reduction agreement
at any time upon proper notice to the Administrator but in such case may not
file a new salary reduction agreement until (check one):

 

(i)                                    £                                   the
beginning of the next payroll period.

 

(ii)                                o                                   the
first day of the next month.

 

(iii)                            x                                 the next
Entry Date. (Do not select if immediate entry is elected with respect to
Deferral Contributions in Subsection 1.04(e).)

 

(iv)                             £                                   as of the
first day of each calendar quarter.

 

(v)                                 £                                   as of
the first day of each Plan Year.

 

(vi)                             £                                   other.
(Specify, but must be at least once per Plan Year).

 

 

 

(2)                                 x                                 Additional
Deferral Contributions - The Employer shall allow a Participant upon proper
notice and approval to enter into a special salary reduction agreement to make
additional Deferral Contributions in an amount up to 100% of their effectively
available Compensation for the payroll period(s) designated by the Employer.

 

(3)                                 x                                 Bonus
Contributions - The Employer shall allow a Participant upon proper notice and
approval to enter into a special salary reduction agreement to make Deferral
Contributions in an amount up to 100% of any Employer paid cash bonuses
designated by the Employer on a uniform and nondiscriminatory basis that are
made for such Participants during the Plan Year. The Compensation definition
elected by the Employer in Subsection 1.05(a) must include bonuses if bonus
contributions are permitted. Unless a Participant has entered into a special
salary reduction agreement with respect to bonuses, the percentage deferred from
any Employer paid cash bonus shall be (check (A) or (B) below):

 

(A)                               o                                   Zero.

 

(B)                               x                                 The same
percentage elected by the Participant for his regular contributions in
accordance with Subsection 1.07(a)(1) above or deemed to have been elected by
the Participant in accordance with Option 1.07(a)(6) below.

 

Note: A Participant’s contributions under Subsection 1.07(a)(2) and/or (3) may
not cause the Participant to exceed the percentage limit specified by the
Employer in Subsection 1.07(a)(1)(A) for the full Plan Year. If the
Administrator anticipates that the Plan will not satisfy the “ADP” and/or “ACP”
test for the year, the Administrator may reduce the rate of Deferral
Contributions of Participants who are Highly Compensated Employees to an amount
objectively determined by the Administrator to be necessary to satisfy the “ADP”
and/or “ACP” test.

 

(4)                                 x                                 Catch-Up
Contributions - The following Participants who have attained or are expected to
attain age 50 before the close of the calendar year will be permitted to make
Catch-Up Contributions to the Plan, as described in Subsection 5.03(a) of the
Basic Plan Document:

 

(A)                               x                                 All such
Participants.

 

2

--------------------------------------------------------------------------------


 

(B)                               o                                   All such
Participants except those covered by a collective-bargaining agreement under
which retirement benefits were a subject of good faith bargaining unless the
bargaining agreement specifically provides for Catch-Up Contributions to be made
on behalf of such Participants.

 

Note: The Employer must not select Option 1.07(a)(4) above unless all
“applicable plans” (except any plan that is qualified under Puerto Rican law or
that covers only employees who are covered by a collective bargaining agreement
under which retirement benefits were a subject of good faith bargaining)
maintained by the Employer and by any other employer that is treated as a single
employer with the Employer under Code Section 414(b), (c), (m), or (o) also
permit Catch-Up Contributions in the same dollar amount. An “applicable plan” is
any 401(k) plan or any SIMPLE IRA plan, SEP, plan or contract that meets the
requirements of Code Section 403(b), or Code Section 457 eligible governmental
plan that provides for elective deferrals.

 

(5)                                 x                                 Roth
401(k) Contributions. Participants shall be permitted to irrevocably designate
pursuant to Subsection 5.03(b) of the Basic Plan Document that a portion or all
of the Deferral Contributions made under this Subsection 1.07(a) are Roth
401(k) Contributions that are includable in the Participant’s gross income at
the time deferred.

 

(6)                                 x                                 Automatic
Enrollment Contributions. Beginning on the effective date of this paragraph
(6) (the “Automatic Enrollment Effective Date”) and subject to the remainder of
this paragraph (6), unless an Eligible Employee affirmatively elects otherwise,
his Compensation will be reduced by 3% (the “Automatic Enrollment Rate”), such
percentage to be increased in accordance with Option 1.07(b) (if applicable),
for each payroll period in which he is an Active Participant, beginning as
indicated in Subsection 1.07(a)(6)(A) below, and the Employer will make a
pre-tax Deferral Contribution in such amount on the Participant’s behalf in
accordance with the provisions of Subsection 5.03(c) of the Basic Plan Document
(an “Automatic Enrollment Contribution”).

 

(A)                               With respect to an affected Participant,
Automatic Enrollment Contributions will begin as soon as administratively
feasible on or after (check one):

 

(i)            £           The Participant’s Entry Date.

 

(ii)        x         30 (minimum of 30) days following the Participant’s date
of hire, but no sooner than the Participant’s Entry Date.

 

Within a reasonable period ending no later than the day prior to the date
Compensation subject to the reduction would otherwise become available to the
Participant, an Eligible Employee may make an affirmative election not to have
Automatic Enrollment Contributions made on his behalf. If an Eligible Employee
makes no such affirmative election, his Compensation shall be reduced and
Automatic Enrollment Contributions will be made on his behalf in accordance with
the provisions of this paragraph (6), and Option 1.07(b) if applicable, until
such Active Participant elects to change or revoke such Deferral Contributions
as provided in Subsection 1.07(a)(1)(C) or (D). Automatic Enrollment
Contributions shall be made only on behalf of Active Participants who are first
hired by the Employer on or after the Automatic Enrollment Effective Date and do
not have a Reemployment Commencement Date, unless otherwise provided below.

 

(B)                               x                                
Additionally, unless such affected Participant affirmatively elects otherwise
within the reasonable period established by the Plan Administrator, Automatic
Enrollment Contributions will be made with respect to the Employees described
below. (Check all that apply.)

 

(i)                                    £                                  
Inclusion of Previously Hired Employees. On the later of the date specified in
Subsection 1.07(a)(6)(A) with regard to such Eligible Employee or as soon as

 

3

--------------------------------------------------------------------------------


 

administratively feasible on or after the 30th day following the Notification
Date specified in Subsection 1.07(a)(6)(B)(i)(I) below, Automatic Enrollment
Contributions will begin for the following Eligible Employees who were hired
before the Automatic Enrollment Effective Date and have not had a Reemployment
Commencement Date. (Complete (I), check (II) or (III), and complete (IV), if
applicable.)

 

(I)                              Notification Date:                            .
(Date must be on or after the Automatic Enrollment Effective Date.)

 

(II)                              £                                Unless
otherwise elected in Subsection 1.07(a)(6)(B)(i)(IV) below, all such Employees
who have never had a Deferral Contribution election in place.

 

(III)                            £                             Unless otherwise
elected in Subsection 1.07(a)(6)(B)(i)(IV) below, all such Employees who have
never had a Deferral Contribution election in place and were hired by the
Employer before the Automatic Enrollment Effective Date, but on or after the
following date:                 .

 

(IV)                             £                             In addition to
the group of Employees elected in Subsection 1.07(a)(6)(B)(i)(II) or
(III) above, any Employee described in Subsection 1.07(a)(6)(B)(i)(II) or
(III) above, as applicable, even if he has had a Deferral Contribution election
in place previously, provided he is not suspended from making Deferral
Contributions pursuant to the Plan and has a deferral rate of zero on the
Notification Date.

 

(ii)                                  x                                
Inclusion of Rehired Employees. Unless otherwise stated herein, each Eligible
Employee having a Reemployment Commencement Date on the date indicated in
Subsection 1.07(a)(6)(A) above. If Subsection 1.07(a)(6)(B)(i)(III) is selected,
only such Employees with a Reemployment Commencement on or after the date
specified in Subsection 1.07(a)(6)(B)(i)(III) will be automatically enrolled. If
Subsection 1.07(a)(6)(B)(i) is not selected, only such Employees with a
Reemployment Commencement on or after the Automatic Enrollment Effective Date
will be automatically enrolled. If Subsection 1.07(a)(6)(A)(ii) has been elected
above, for purposes of Subsection 1.07(a)(6)(A) only, such Employee’s
Reemployment Commencement Date will be treated as his date of hire.

 

4

--------------------------------------------------------------------------------


 

(b)                                
£                                                           Automatic Deferral
Increase: (Choose only if Automatic Enrollment Contributions are selected in
Option 1.07(a)(6) above) - Unless an Eligible Employee affirmatively elects
otherwise after receiving appropriate notice, Deferral Contributions for each
Active Participant having Automatic Enrollment Contributions made on his behalf
shall be increased annually by the whole percentage of Compensation stated in
Subsection 1.07(b)(1) below until the deferral percentage stated in Subsection
1.07(a)(1) is reached (except that the increase will be limited to only the
percentage needed to reach the limit stated in Subsection 1.07(a)(1), if
applying the percentage in Subsection 1.07(b)(1) would exceed the limit stated
in Subsection 1.07(a)(1)), unless the Employer has elected a lower percentage
limit in Subsection 1.07(b)(2) below.

 

(1)              Increase by          % (not to exceed 10%) of Compensation.
Such increased Deferral Contributions shall be pre-tax Deferral Contributions.

 

(2)              o                Limited to                   % of Compensation
(not to exceed the percentage indicated in Subsection 1.07(a)(1)).

 

(3)              Notwithstanding the above, the automatic deferral increase
shall not apply to a Participant within the first six months following the date
upon which Automatic Enrollment Contributions begin for such Participant.

 

5

--------------------------------------------------------------------------------


 

AMENDMENT EXECUTION PAGE

 

(Fidelity’s Copy)

 

Plan Name Amphenol Corporation Employee Savings/401(k) Plan (the “Plan”)

 

Employer: Amphenol Corporation

 

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)

 

The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

 

Section Amended

 

Effective Date

1.07

 

04/10/2012

ADDITIONAL PROVISIONS ADDENDUM

 

04/10/2012

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date given below.

 

Employer:

 

 

Employer:

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.

 

Accepted by: Fidelity Management Trust Company, as Trustee

 

By:

 

 

Date:

 

 

 

 

 

 

Title:

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

AMENDMENT EXECUTION PAGE

(Employer’s Copy)

 

Plan Name: Amphenol Corporation Employee Savings/401(k) Plan (the “Plan”)

 

Employer:   Amphenol Corporation

 

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)

 

The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

 

Section Amended

 

Effective Date

1.07

 

04/10/2012

ADDITIONAL PROVISIONS ADDENDUM

 

04/10/2012

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date given below.

 

Employer:

 

 

Employer:

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.

 

Accepted by: Fidelity Management Trust Company, as Trustee

 

By:

 

 

Date:

 

 

 

 

 

 

Title:

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

ADDITIONAL PROVISIONS ADDENDUM

 

for

 

Plan Name: Amphenol Corporation Employee Savings/401(k) Plan

 

(a)

Additional Provision(s) — The following provisions supplement and/or, to the
degree described herein, supersede other provisions of this Adoption Agreement
in the following manner:

 

 

 

 

(1)

The following is added at the end of Subsection 1.07(b) as a new Subsection
1.07(c):

 

 

 

 

(c)

Exceptions to Automatic Deferral Provisions (Only if Automatic Enrollment
Contributions are selected in Option 1.07(a)(6) above) — The provisions of
Subsection 1.07(a)(6) and/or 1.07(b) shall be applied differently to the groups
of Employees specified below. If an Eligible Employee in one of the groups
described in column (A) below transfers to a different group after being
notified of how the automatic enrollment provisions of the Plan shall apply to
him as an Employee within the original group, the provisions of Options
1.07(a)(6) and, if applicable, 1.07(b) shall continue to apply to such Employee
in accordance with the notice he received, except that the provisions of
Section 1.07(b) shall cease to apply if the group to which such Employee
transferred has an Automatic Increase Rate in column (D) of zero. (Complete all
applicable columns of the table for each group of Employees, indicating in
column (B) whether the group consists entirely of Employees subject to
collective bargaining agreements(s), for which automatic deferral provisions are
being differently applied.) (No group in column (A) can have an Automatic
Increase Rate in column (D) unless it has an Automatic Enrollment Rate in column
(C).)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C) Automatic

 

 

 

 

 

 

 

 

 

(B) All bargained

 

Enrollment

 

(D) Automatic

 

 

 

 

 

(A) Description of group of Employees

 

collectively

 

Rate

 

Increase Rate

 

 

 

(1)

 

An Employee designated by the Employer as a member of the substitute workforce,
as distinguished from a regular full-time or part-time employee, that is a
separate employment classification based on availability of work.

 

No

 

0

 

0

 

 

 

(2)

 

Employees of the AAOH Division

 

Yes

 

0

 

0

 

 

 

(2)

The following replaces Subsection 1.11(a)(1)(A)(i):

 

 

 

 

 

(i)

Different match percentages apply to different groups of “eligible” Participants
as follows:

 

 

 

 

 

 

 

(I)

x

Flat percentage match of 3% shall be allocated only to the “eligible”
Participants described below:

 

 

 

 

 

 

 

 

 

 

 

Class I - See Superseding Provisions Addendum for definition of Class I
employees.

 

 

 

 

 

 

 

 

 

(II)

x

Flat percentage match of 0% shall be allocated only to the “eligible”
Participants described below:

 

 

 

 

 

 

 

 

 

 

 

Class II - All employees not in Class I

 

 

 

 

 

Note: The Employer may be required to satisfy the nondiscriminatory benefits
requirement of Code Section 401(a)(4).

 

 

 

 

(3)

The following replaces Subsection 1.12(a)(1)(A):

 

 

 

 

 

(A)

Different percentages for different groups of “eligible” Participants as
follows:

 

8

--------------------------------------------------------------------------------


 

 

 

 

Note: The Participant groups defined below must be definitely determinable
groups and cannot be subject to the discretion of the Employer. In addition, the
design of the classifications cannot be such that the only Non-Highly
Compensated Employees benefiting under the Plan are those with the lowest
compensation and/or the shortest periods of service and who may represent the
minimum number of such employees necessary to satisfy coverage under Code
Section 410(b). All “eligible” Participants not included in an allocation group
below constitute a group receiving zero percent for the Contribution Period.

 

 

 

 

 

 

 

(i)

x

For each Plan Year, the Employer shall contribute for the following “eligible”
Participant(s) an amount equal to 2% (not to exceed 25%) of each such “eligible”
Participant’s Compensation:

 

 

 

 

 

 

 

 

 

 

 

Class I - See Superseding Provisions Addendum for definition of Class I
employees.

 

 

 

 

 

 

 

 

 

(ii)

x

For each Plan Year, the Employer shall contribute for the following “eligible”
Participant(s) an amount equal to 0% (not to exceed 25%) of each such “eligible”
Participant’s Compensation:

 

 

 

 

 

 

 

 

 

 

 

Class II - All employees not in Class I

 

 

 

 

 

 

 

 

 

Note: The allocation formula in Option 1.12(a)(1)(A) above generally satisfies a
design-based safe harbor pursuant to the regulations under Code
Section 401(a)(4). However, because the Employer selected Option
1.12(a)(1)(A)(i) above, the Employer may be required to restructure the Plan, as
permitted by these regulations, to satisfy the nondiscriminatory benefits
requirement of Code Section 401(a)(4). If the Plan cannot be restructured to
satisfy the nondiscriminatory benefits requirements, the Plan shall be required
to apply the general test. Cross-testing cannot be used to satisfy those
requirements under this Option.

 

 

 

 

(4)

The following is added at the end of Subsection 1.20(f) as a new Subsection
1.20(g):

 

 

 

(a)

Partial Withdrawals - A Participant whose employment has terminated and whose
Account is distributable in accordance with the provisions of Article 12 of the
Basic Plan Document may elect to withdraw any portion of his vested interest in
his Account in cash at any time.

 

9

--------------------------------------------------------------------------------